                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


JAMES KEITH BROSKE,

                     Plaintiff,

      v.                                           Case No. 17-cv-1805-pp

BMO HARRIS BANK, et al.,

                     Defendants.


    ORDER DENYING AS MOOT PLAINTIFF’S REQUEST FOR LEAVE TO
   PROCEED WITHOUT PREPAYMENT OF FILING FEE (DKT. NO. 2) AND
             DISMISSING CASE WITHOUT PREJUDICE.


      On December 28, 2017, the plaintiff (who is representing himself) filed a

complaint against BMO Harris Bank N.A., TRS-Recovery Services and the

Social Security Administration. Dkt. No. 1. He also checked the box on page 5

of the complaint form, stating that he wanted to proceed without prepaying the

filing fee. Id. at 5. He did not file the required Non-Prisoner Request to Proceed

in District Court Without Prepaying the Filing Fee. The court regrets that its

heavy caseload caused it to take much longer than it should have to review the

plaintiff’s case. Because the complaint does not state a claim for which a

federal court can grant relief, however, the court will dismiss the complaint

without prejudice.

      I.    Desire to Proceed Without Prepayment of the Filing Fee

      The court may allow someone to proceed without prepaying the filing fee

if two conditions are met: (1) the person shows that he is unable to pay the

                                        1
filing fee; and (2) the case is not frivolous or malicious, states a claim on which

relief may be granted, and does not seek monetary relief from a defendant that

is immune from such relief. 28 U.S.C. §§1915(a) and (e)(2).

             A. Ability to Pay

      For the court to decide whether to allow someone to proceed without

prepaying the filing fee, the court must have information about that person’s

financial situation. That way, it can decide whether the person is able to pay

the $400 case filing fee. A plaintiff provides this information by attaching an

affidavit to his complaint. Here, the plaintiff did not file the affidavit, so the

court has no information about the plaintiff’s ability to pay the filing fee. For

the plaintiff’s future reference, the financial affidavit is located on the Eastern

District of Wisconsin’s website, under the “Forms for Pro Se Litigants” tab.

There is a form titled “Request to Proceed without Prepaying the Filing Fee”

that plaintiffs should use to guide them in making this request. See

Representing Yourself, Forms for Pro Se Litigants, United States District Court

for the Eastern District of Wisconsin, http://www.wied.uscourts.gov/forms-

pro-se-litigants (last visited Oct. 19, 2018).

      Because the court finds that the complaint does not state a claim upon

which it can grant relief, the court will deny the plaintiff’s request to proceed

without prepaying the filing fee as moot—meaning that the court’s

determination on the plaintiff’s ability to pay is not legally relevant.




                                          2
             B. Screening

      Although the court cannot tell whether the plaintiff is able to pay the

filing fee, the court still must dismiss a complaint if the plaintiff raises claims

that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §1915A(b). For this reason, district courts

“screen” complaints filed by self-represented plaintiffs to determine whether the

complaint must be dismissed under these standards.

      A claim is legally frivolous when “it lacks an arguable basis either in law

or in fact.” Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989). The court may, therefore dismiss a claim as frivolous

where it “is based on an indisputably meritless legal theory” or where the

“factual contentions are clearly baseless.” Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109-

10 (7th Cir. 2003) (citations omitted).

      To state a claim under the federal notice pleading system, a plaintiff

must provide a “short and plain statement of the claim showing that [he] is

entitled to relief[.]” Federal Rule of Civil Procedure 8(a)(2). A plaintiff does not

need to plead every fact supporting his claims; he only must “give the

defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). That said, a complaint that offers only “labels

                                          3
and conclusions” or “a formulaic recitation of the elements of a cause of action

will not do.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555). Rather, a

complaint must contain sufficient factual matter, accepted as true, that is

plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint allegations “must

be enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555 (citation omitted).

             C. Substance of the Plaintiff’s Complaint

      As noted above, Fed. R. Civ. P. 8(a)(2) states that a complaint “must

contain . . . a short and plain statement of the claim showing that the pleader

is entitled to relief.” There is a reason that the rule specifies a “short and plain”

statement. “Rule 8(a) requires parties to make their pleadings straightforward,

so that judges and adverse parties need not try to fish a gold coin from a

bucket of mud.” U.S. ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374,

378 (7th Cir. 2003). The plaintiff cannot leave the court “to guess what claims

[he] intends to assert against which defendants.” Dunigan v. St. Clair Cty. Jail

Med. Staff, No. 15-CV-487, 2015 WL 2455505, *2 (S.D. Ill. May 22, 2015).

      The plaintiff’s complaint contains very little information. He says that the

Social Security office in Portage, Wisconsin told him that records from 2016

through 2017 “are not kept or do not exist.” Dkt. No. 1 at 3. He says he visited

                                          4
an office in the federal building. Id. He says that a teller at BMO Harris Bank

wrote on a print-out that he never had a checking account; he then lists

various account and routing numbers for what he says were his bank accounts

(including a checking account). Id. Finally, as to defendant TRS recovery

services, he simply says “No Longer is phone active.” Id. This is the entire

substance of the plaintiff’s complaint.

      The plaintiff included thirty-seven pages of attachments with the

complaint. Dkt. No. 1-1. One of the documents appears to be a July 28, 2017

letter from the plaintiff’s property manager, notifying the plaintiff that his

week-to-week lease was not being renewed and that he had until August 4,

2017 to vacate the premises. Id. at 9. Another is an August 5, 2017 loan

agreement where it appears the plaintiff took out a $300 loan from Advance

America Cash Advance at 297.4% interest. Id. at 8. The “Customer Agreement”

between the plaintiff and Advance America Cash Advance stated that payment

on the loan (in the amount of $366) was due on September 1, 2017. Id.

Another appears to be a check from the plaintiff to Advance America in the

amount of $366 on a BMO Harris Bank account, with the word “PAID” stamped

across it twice. Id. at 5.

      Several other potentially relevant documents appear in the attachment,

including: (1) a “Buyback” form signed by the plaintiff showing that someone

paid $70 to Advance America on September 1, 2017 and $296 October 10,

2017, id. at 1; and (2) an undated letter from “Check n Go” stating that “Your

payment has been dishonored by your bank and returned to us unpaid. Your

                                          5
Loan is now in Default,” and listing a “Balance Due” of $324.83, id. at 6. There

are many other documents that are not evidence of anything, such as

information about the Federal Deposit Insurance Corporation, information

about making requests under the Freedom of Information Act, advisory notes

to some unidentified rule.

      The court cannot figure out from all this information what it is that the

plaintiff believes that the Social Security Administration, BMO Harris Bank or

TRS Recovery Systems did to violate federal law. It appears that he borrowed

some money, agreed to pay it back, wrote a check on a BMO Harris account to

pay it back, and was notified that the check bounced. None of that violates

federal law. The plaintiff says a teller at BMO Harris wrote that he or she

couldn’t find a record of his account, but that he did have accounts. That does

not violate federal law. The only allegation the plaintiff makes against the

Social Security Administration is that it told him it didn’t have some records;

the court cannot tell what that has to do with the bounced check from BMO

Harris. The only allegation that the plaintiff makes about TRS Recovery is that

its phone doesn’t work—he does not say what TRS Recovery is (the court

assumes it is a collection agency) or how it relates to the bounced check.

      The form complaint asked the plaintiff to provide information about who

violated his rights, what each defendant did, when they did it, where it

happened, and why they did it (if he knew). Dkt. No. 1 at 3. The plaintiff has

not given the court enough information to answer any of those questions.




                                        6
      The court will dismiss the plaintiff’s complaint without prejudice for

failure to state a claim on which relief can be granted. A dismissal without

prejudice means that the plaintiff is free to file another case on the same set of

facts, but if the plaintiff chooses to do so, he cannot simply attach a stack of

documents and hope the court figures things out. He must use the complaint

form to tell his story—what happened, who did it, when did they do it, how was

he hurt.

      II.   Conclusion

      The court DENIES AS MOOT the plaintiff’s request for leave to proceed

without prepayment of the filing fee.

      The court ORDERS that this case is DISMISSED WITHOUT

PREJUDICE.

      Dated in Milwaukee, Wisconsin this 20th day of November, 2018.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          7
